Case: 19-30121      Document: 00515150232         Page: 1    Date Filed: 10/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                      No. 19-30121                          FILED
                                                                      October 8, 2019

DR. GAY M. STORY,                                                      Lyle W. Cayce
                                                                            Clerk
              Plaintiff - Appellant

v.

OUR LADY OF THE LAKE PHYSICIAN GROUP,

              Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:17-CV-651


Before HIGGINBOTHAM, DENNIS, and HO, Circuit Judges.
PER CURIAM:*
       Dr. Gay Story sued her former employer, Our Lady of the Lake Physician
Group (OLOL), claiming that she was fired based on her age, race, and sex,
and in retaliation for complaining about discrimination. The district court
dismissed Dr. Story’s retaliation claim for failure to state a claim under Rule
12(b)(6) and granted summary judgment in favor of OLOL on her
discrimination claims. We affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30121        Document: 00515150232           Page: 2     Date Filed: 10/08/2019



                                        No. 19-30121
       To state a plausible retaliation claim, Dr. Story must plead sufficient
facts on all the elements of her claim—that “(1) [s]he engaged in protected
activity, as described in Title VII; (2) [s]he suffered an adverse employment
action; and (3) a causal nexus exists between the protected activity and the
adverse employment action.” Mota v. Univ. of Texas Houston Health Sci. Ctr.,
261 F.3d 512, 519 (5th Cir. 2001); see Chhim v. Univ. of Texas at Austin, 836
F.3d 467, 470 (5th Cir. 2016). The district court found that “the allegations in
the Amended Complaint do not plausibly permit an inference that [Dr. Story’s]
termination would not have occurred in the absence of her protected activity.”
We agree. Dr. Story was informed that OLOL intended to terminate her
employment on November 14. She filed her appeal letter raising allegations of
unlawful discrimination—the alleged protected activity in her retaliation
claim—on November 15. Dr. Story could not have been fired in retaliation for
protected activity that had not yet occurred. See Chhim, 836 F.3d at 472. 1
       As for her discrimination claims based on age, sex, and race, 2 the district
court found that OLOL articulated a legitimate, nondiscriminatory reason for



       1  That Dr. Story did not receive the formal letter terminating her employment until
November 22 does not alter this analysis. In analyzing the causation prong of a retaliation
claim, the relevant time period is when the adverse employment decision was made, not when
it was formally memorialized. See Chhim, 836 F.3d at 471-72. Here, the adverse employment
decision was made no later than November 14, when OLOL informed Dr. Story that it
intended to terminate her employment.
        2 Dr. Story brought discrimination claims based on sex and race under Title VII, 42

U.S.C. § 1981, and the Louisiana Employment Discrimination Law (LEDL), all of which may
be analyzed under the Title VII framework. See Body by Cook, Inc. v. State Farm Mut. Auto.
Ins., 869 F.3d 381, 386 (5th Cir. 2017) (“The analysis of discrimination claims under § 1981
is identical to the analysis of Title VII claims.”); La Day v. Catalyst Tech., Inc., 302 F.3d 474,
477 (5th Cir. 2002) (analyzing LEDL and Title VII claims together using Title VII analysis
because the LEDL and Title VII are “substantively similar”). The burden-shifting framework
described in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), applies to the above
claims, see Rogers v. Pearland Indep. Sch. Dist., 827 F.3d 403, 407-08 (5th Cir. 2016), as well
as Dr. Story’s age discrimination claim brought under the Age Discrimination in Employment
Act (ADEA), Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 378 (5th Cir. 2010). We
analyze all of Dr. Story’s claims together because they all fail for the same reason—failure to
                                                2
    Case: 19-30121      Document: 00515150232        Page: 3    Date Filed: 10/08/2019



                                    No. 19-30121
Dr. Story’s firing—her conduct at a meeting on November 11—and “Dr. Story
has presented no evidence that OLOL’s stated reason for terminating her is a
pretext for discrimination.” We agree. While Dr. Story continues to dispute
OLOL’s description of her conduct at the meeting, she cannot survive summary
judgment by simply disputing whether or how the incident occurred. See
LeMaire v. Louisiana Dep’t of Transp. & Dev., 480 F.3d 383, 391 (5th Cir. 2007);
Evans v. City of Houston, 246 F.3d 344, 355 (5th Cir. 2001). At the pretext
phase, she “must substantiate [her] claim . . . through evidence demonstrating
that discrimination lay at the heart of the employer’s decision.” Price v. Fed.
Exp. Corp., 283 F.3d 715, 720 (5th Cir. 2002). Therefore, Dr. Story’s claim that
she did not behave improperly at the meeting, without more, is insufficient to
establish a genuine issue of material fact regarding whether OLOL’s proffered
reason for her termination “is a pretext for intentional discrimination.” Id.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




raise a genuine dispute of material fact as to whether OLOL’s reasons for terminating Dr.
Story were pretext under the McDonnell-Douglas framework.
                                           3